UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 22, 2016 GRAYBAR ELECTRIC COMPANY, INC. (Exact Name of Registrant as specified in Charter) New York (State or other jurisdiction of incorporation) 000-00255 (Commission File Number) 13-0794380 (I.R.S. Employer Identification No.) 34 North Meramec Avenue St. Louis, MO 63105 (Address of Principal Executive Offices) Registrant’s telephone number, including area code: (314) 573-9200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On September 22, 2016, Graybar Electric Company, Inc. (the “Company”) entered into an uncommitted $100 million private placement shelf agreement with Metropolitan Life Insurance Company and MetLife Investment Advisors, LLC (collectively, “MetLife”) and each other affiliate of MetLife that becomes a party to the agreement. Subject to the terms and conditions set forth below, the facility is expected to allow the Company to issue senior promissory notes to MetLife or its affiliates at fixed or floating rate economic terms to be agreed upon at the time of any issuance during a three-year issuance period ending in September 2019. No notes have been issued under the shelf agreement, which ranks equally with the Company’s Credit Agreement and Prudential Shelf (each as defined below). The term of each note issuance will be selected by the Company and will not exceed 12 years (10 years for floating rate notes) and will have such other particular terms as shall be set forth, in the case of any series of notes, in the Confirmation of Acceptance with respect to such series. Floating rate note interest rates will be based on LIBOR plus a spread. Any notes issued under the shelf agreement will be guaranteed by the Company’s material domestic subsidiaries, if any, as described in the shelf agreement. Any future proceeds of any issuance under the shelf facility will be used for general corporate purposes, including working capital and capital expenditures, to refinance existing indebtedness and/or to fund potential acquisitions. The shelf agreement contains customary representations and warranties of the Company and MetLife. The shelf agreement also contains customary events of default, including: a failure to pay principal, interest or fees when due; a failure to comply with covenants; the fact that any representation or warranty made by any of the credit parties is incorrect when given; the occurrence of an event of default under certain other indebtedness of Graybar and its subsidiaries; the commencement of certain insolvency or receivership events affecting any of the credit parties; certain actions under ERISA; and the occurrence of a change in control of Graybar (subject to certain permitted transactions as described in the Company’s Second Amendment to Credit Agreement, dated June 6, 2014, among the Company, as parent borrower and a guarantor, Graybar Canada Limited, as borrower, certain domestic subsidiaries of parent borrower, as the subsidiary guarantors, and Bank of America, N.A., as domestic administrative agent, domestic swing line lender and domestic L/C Issuer and Bank of America, N.A., acting through its Canada branch, as Canadian administrative agent, Canadian swing line lender and
